The amended declaration contains over five pages of allegations relating largely to acts of omission and commission by the defendant, but the only allegations as to the negligence of the defendant are:
"Plaintiff represents that the said wounds and injuries and loss and damages have each and all been caused by and are the proximate injuries and damages from, and have resulted from, the gross fault, negligence and carelessness of defendant and the persons in its employ and service in the running of said engine, train and cars, and the doing and failure to do said things herein referred to and set out."
As is sufficiently pointed out in a ground of the demurrer, the quoted allegations do not indicate which of the alleged acts or omissions were negligently done and the declaration is so framed that it does not allege any particular negligence that proximately caused the alleged injury to the *Page 389 
plaintiff. As the plaintiff declined to further amend the amended declaration when the demurrer thereto was sustained, it was proper to render judgment for the defendant.